Title: Thomas Jefferson to Joseph C. Cabell, 17 January 1814
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          Dear
Sir 
Monticello
Jan. 17.
14.
          In
your
last
letter to me you expressed a desire to look into the question
Whether, by the laws of nature, one generation of men can, by any act of
theirs, bind those which are to follow them? I say, by the laws of nature,
there being between generation and generation, as between nation and nation, no
other obligatory law: and you requested to see what I had said on the subject
to
mr Eppes. I inclose,
for your own perusal,
therefore, three letters which I wrote to him on the course of our finances,
which embrace the question before stated. when I wrote
the 1st I had no thought of
following it by a
2d. I was led to
that by his subsequent request, and after
the 2d I was induced, in
a 3d to take up the subject
of banks, by the communication of a proposition, to be laid before
Congress, for the establishment of a new
bank. I mention this to explain the total absence of order in these letters as
a whole. I have said above that they are sent for
your own perusal, not
meaning to debar any use of the matter, but only that my name may in no wise be
connected with it. I am too desirous of tranquility to bring such a nest of
hornets on me as the fraternities of banking companies: and this infatuation of
banks is a torrent which it would be a folly
for me to get into the way of. I see that it must take it’s course, until
actual ruin shall awaken us from it’s delusions. until the gigantic banking
propositions of this winter had made their appearance in the different
legislatures, I had hoped that the evil might still be checked. but I see now
that it is desperate, and that we must fold our arms, and go to the bottom with
the ship. I had been in hopes that good old
Virginia, not yet so far embanked as her
northern sisters, would have set the example, this winter, of beginning the
process of cure, by passing a law that after a certain time, suppose of 6.
months, no bank bill of less than 10.D. should be permitted: that after some
other reasonable term there should be none less than 20.D. and so on, until
those only should be left in circulation whose size would be above the common
transactions of any but merchants. this would ensure to us an ordinary
circulation of metallic money, and would reduce the quantum of paper within the
bounds of moderate mischief: and it is the only way in which the reduction can
be made without a shock to private fortunes. a sudden stoppage of this trash,
either by law or it’s own worthlessness, would produce confusion and ruin. yet
this will happen by it’s own extinction, if left to itself. whereas by a
salutary interposition of the legislature, it may be withdrawn insensibly and
safely. such a mode of doing it too would give less alarm to the bank holders,
the discreet part of whom must wish to see themselves secured by some
circumscription. it might be asked what we should do for change? the banks must
provide it, 1st to pay
off their 5.D. bills, next their 10.D. do and so on, and they ought to provide it to
lessen the evils of their institution.—but I now give up all hope. after
producing the same revolutions in private fortunes as the old continental paper
did, it will die like that, adding a total incapacity to raise resources for
the war.
          Withdrawing myself within
the shell of our own state, I have long contemplated a division of it into
hundreds or wards as the
most fundamental measure for securing good government, and for instilling the
principles & exercise of self government into every fibre of every member
of our commonwealth. but the details are too long for a letter, and must be the
subject of conversation, whenever I shall have the pleasure of seeing you. it
is for some of you young legislators to immortalise yourselves by laying this
stone as the basis of our political edifice.
          I must ask the favor of an early return
of the inclosed papers, of which I have no copy. ever affectionately yours.
          Th:
            Jefferson
        